DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the attached English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the attached English translation).Regarding claim 1:Mitani teaches (FIG. 1) a water-containing substance detection device that detects a water- containing rubbery polymer comprising:
a conveyor (6) configured to convey rubbery polymers (8 - [0020]); and 
a detector (4 - [0020]) configured to detect the water-containing rubbery polymer among the rubbery polymers ([0021]), conveyed by the conveyor, by a temperature sensor (4), 
Mitani fails to teach:
the conveyor having a surface with an emissivity of 0.50 or more, 
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz, and 
the detector detecting the water-containing rubbery polymer, near an ejection port of the conveyor, and on a downstream side of the ejection portMiyamoto teaches (FIG. 1):
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz ([0020], [0033]), and 
the detector (1) detecting the article (13/14), near an ejection port (e.g. space between 11 and 12 / left side of 11) of the conveyor (11), and on a downstream side (detector 1 is downstream of the left side of 11) of the ejection port
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor with a frame rate falling within a range of 5 Hz to 120 Hz, as taught by Miyamoto, in the device of Mitani to ensure the detector sampling time is sufficient to detect the conveyed articles.
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ejection port and locate the detector downstream of the ejection port, as taught by Miyamoto, in the device of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Having an ejection port section of the conveyor allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.
     Regarding the claim limitation of “the conveyor having a surface with an emissivity of 0.50 or more”: the examiner take official notice that materials commonly used for conveyor belts and/or conveyor surfaces have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 3:Mitani and Miyamoto teach all the limitations of claim 1, as mentioned above.Mitani also teaches (FIG. 1):
a heater (2) configured to heat the conveyor ([0020]-[0021])
Regarding claim 7:Mitani teaches (FIG. 1) a water-containing substance detection method for detecting a water- containing rubbery polymer comprising:
conveying rubbery polymers (8 - [0020]) by a conveyor (6); and 
detecting the water-containing rubbery polymer among the rubbery polymers ([0021]) during being conveyed by the conveyor, by a temperature sensor (4 - [0020]), 
Mitani fails to teach:
the conveyor having a surface with an emissivity of 0.50 or more
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz
the temperature sensor detecting the water-containing rubbery polymer, near an ejection port of the conveyor, and on a downstream side of the ejection portMiyamoto teaches (FIG. 1):
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz ([0020], [0033])
the temperature sensor (1) detecting the article (13/14), near an ejection port (e.g. space between 11 and 12 / left side of 11) of the conveyor (11), and on 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor with a frame rate falling within a range of 5 Hz to 120 Hz, as taught by Miyamoto, in the method of Mitani to ensure the detector sampling time is sufficient to detect the conveyed articles.
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ejection port and locate the detector downstream of the ejection port, as taught by Miyamoto, in the method of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Having an ejection port section of the conveyor allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.
     Regarding the claim limitation of “the conveyor having a surface with an emissivity of 0.50 or more”: the examiner take official notice that materials commonly used for conveyor belts and/or conveyor surfaces have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 9:Mitani and Miyamoto teach all the limitations of claim 7, as mentioned above.Mitani also teaches (FIG. 1):
heating the conveyor (via 2 - [0020]-[0021])

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the attached English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the attached English translation) and further in view of Asai et al. (JP 2017015514 A - all citations are to the attached English translation).Regarding claim 2:Mitani and Miyamoto teach all the limitations of claim 1, as mentioned above.Mitani fails to teach:
an inclined surface arranged on the ejection port side of the conveyor, the inclined surface having a surface with an emissivity of 0.50 or more, and being inclined downward, wherein the detector detects the water-containing rubbery polymer among the rubbery polymers on the inclined surfaceAsai teaches:
an inclined surface arranged on the ejection port side of the conveyor, and being inclined downward (e.g. FIGS. 3-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inclined surface and automated sorting of Asai in the device of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Using the inclined surface(s) and sorting of Asai allows for automated sorting between water-containing rubbery polymers and dry rubbery polymers.

     Regarding the claim limitation of “the inclined surface having a surface with an emissivity of 0.50 or more”: the examiner take official notice that materials commonly used for conveyor surfaces and inclined surfaces of conveyor systems have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.
Regarding claim 8:Mitani and Miyamoto teach all the limitations of claim 7, as mentioned above.Mitani fails to teach:
wherein an inclined surface is arranged on the ejection port side of the conveyor, the inclined surface having a surface with an emissivity of 0.50 or more, and being inclined downward, and wherein the water-containing rubbery polymer is detected among the rubbery polymers on the inclined surfaceAsai teaches:
wherein an inclined surface is arranged on the ejection port side of the conveyor and being inclined downward (e.g. FIGS. 3-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inclined surface and automated sorting of Asai in the method of Mitani to allow for sorting of the rubbery polymers. 
     The examiner notes that the limitation of “wherein the water-containing rubbery polymer is detected among the rubbery polymers on the inclined surface” is met upon the combination of Mitani, Miyamoto, and Asai.
     Regarding the claim limitation of “the inclined surface having a surface with an emissivity of 0.50 or more”: the examiner take official notice that materials commonly used for conveyor surfaces and inclined surfaces of conveyor systems have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for emissivity of common materials yields values such as: natural soft rubber 0.86; paint 0.96; plastics 0.9-0.97; and 301 type stainless steel 0.54-0.63.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the attached English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the attached English translation) and further in view of Ludwig et al. (US 6444936 B1).Regarding claim 4:Mitani and Miyamoto teach all the limitations of claim 1, as mentioned above.Mitani also teaches
wherein the detector includes a capturing unit configured to capture a real image of the water-containing rubbery polymer ([0027]-[0028], [0031])Mitani fails to teach:
wherein the detector detects a size and a position of the water-containing rubbery polymer captured by the capturing unitLudwig teaches:
wherein the detector detects a size and a position of the article captured by the capturing unit (paragraph spanning Col. 3 and Col. 4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size and position detection of Ludwig in the device of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By using the size and position detection and separation of Ludwig, the water-containing rubbery polymers of Mitani may be separated out such that they may be re-dried (as per [0021] and [0031] of Mitani).
Regarding claim 10:Mitani and Miyamoto teach all the limitations of claim 7, as mentioned above.Mitani also teaches:
capturing a real image of the water-containing rubbery polymer ([0027]-[0028], [0031])Mitani fails to teach
detecting a size and a position of the captured water-containing rubbery polymerLudwig teaches:
detecting a size and a position of the captured article (paragraph spanning Col. 3 and Col. 4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size and position detection of Ludwig in the method of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By using the size and position detection and separation of Ludwig, the water-containing rubbery polymers of Mitani may be separated out such that they may be re-dried (as per [0021] and [0031] of Mitani).

Claims 5, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (JP 2009031099 A, prior art of record via IDS - all citations are to the attached English translation) in view of Miyamoto et al. (JP 2005106748 A, prior art of record via IDS - all citations are to the attached English translation) and further in view of Shuttleworth (US 20080257795 A1).Regarding claim 5:Mitani and Miyamoto teach all the limitations of claim 1, as mentioned above.Mitani fails to explicitly teach
a collector configured to collect the water-containing rubbery polymer, when the temperature sensor detects the water-containing rubbery polymer among the rubbery polymersShuttleworth teaches:
a collector configured to collect the desired article type, when the sensor detects the desired article type among the articles ([0016], [0020], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Shuttleworth in the device of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By separating out the water-containing rubbery polymers and collecting them in a bin, as taught by Shuttleworth, the water-containing rubbery polymers may easily and efficiently be collected and re-dried.
Regarding claim 11:Mitani and Miyamoto teach all the limitations of claim 7, as mentioned above.Mitani fails to explicitly teach:
collecting a water-containing rubbery polymer into a collector, when the temperature sensor detects the water-containing rubbery polymer among the rubbery polymersShuttleworth teaches:
collecting a desired article type into a collector, when the sensor detects the desired article type among the articles ([0016], [0020], [0027])

Regarding claim 13:Mitani teaches (FIG. 1) a method of manufacturing a rubbery polymer including:
solidifying a polymer solution of rubbery polymer, to prepare a slurry of rubbery polymer (e.g. [0002]-[0005]); 
dehydrating the slurry (e.g. [0002]-[0005]); 
forming crumbs of rubbery polymer from the dehydrated slurry of rubbery polymer (e.g. [0002]-[0005]); and 
drying the crumbs of rubbery polymer (e.g. [0002]-[0005]), the method further comprising: 
conveying the dried crumbs of rubbery polymer (8 - [0020]) by a conveyor (6); 
detecting a water-containing crumb of rubbery polymer among the crumbs of rubbery polymer ([0021]), by a temperature sensor (4 - [0020]); and 
Mitani fails to teach:
the conveyor having a surface with an emissivity of 0.50 or more
detecting near an ejection port of the conveyor, and on a downstream side of the ejection port
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz
collecting a water-containing crumb of rubbery polymer, when the water-containing crumb of rubbery polymer is detected among the crumbs of rubbery polymer by the temperature sensorMiyamoto teaches (FIG. 1):
detecting (via 1) near an ejection port (e.g. space between 11 and 12 / left side of 11) of the conveyor (11), and on a downstream side (detector 1 is downstream of the left side of 11) of the ejection port
the temperature sensor having a frame rate falling within a range of 5 Hz to 120 Hz ([0020], [0033])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ejection port and locate the detector downstream of the ejection port, as taught by Miyamoto, in the method of Mitani to allow for sorting of the rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). Having an ejection port section of the 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor with a frame rate falling within a range of 5 Hz to 120 Hz, as taught by Miyamoto, in the device of Mitani to ensure the detector sampling time is sufficient to detect the conveyed articles.Shuttleworth teaches:
collecting the desired article type, when the desired article type is detected among the articles by the sensor ([0016], [0020], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Shuttleworth in the method of Mitani to allow for automated and accurate separation of the water-containing rubbery polymers from the dry rubbery polymers. Mitani explicitly teaches that the water-containing rubbery polymers should be dried again to remove the water ([0021], [0031]). By separating out the water-containing rubbery polymers and collecting them in a bin, as taught by Shuttleworth, the water-containing rubbery polymers may easily and efficiently be collected and re-dried.
     Regarding the claim limitation of “the conveyor having a surface with an emissivity of 0.50 or more”: the examiner take official notice that materials commonly used for conveyor belts and/or conveyor surfaces have an emissivity of 0.5 or more. A cursory online search (e.g. www.engineeringtoolbox.com/emissivity-coefficients-d_447.html) for 
Regarding claim 14:Mitani, Miyamoto, and Shuttleworth teach all the limitations of claim 13, as mentioned above.Mitani also teaches:
returning the collected water-containing crumb of rubbery polymer to the drying the crumbs of rubbery polymer ([0021], [0031])

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious wherein the collector includes a plurality of doors, and wherein each of the doors opens and closes depending on a size and a position of the water-containing rubbery polymer detected by the detector, in conjunction with the remaining claim limitations.
Regarding claim 12: The prior art alone or in combination, fails to anticipate or render obvious wherein the collector includes a plurality of doors, and wherein the water-containing substance detection method further comprising: opening and closing each of the doors depending on a size and a in conjunction with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856